EXHIBIT 99.2 THOMSON REUTERS CORPORATION CONSOLIDATED INCOME STATEMENT (unaudited) Three months ended March 31, (millions of U.S. dollars, except per share amounts) Notes Revenues Operating expenses 5 ) ) Depreciation ) ) Amortization of computer software ) ) Amortization of other identifiable intangible assets ) ) Other operating (losses) gains, net 6 (6 ) 22 Operating profit Finance costs, net: Net interest expense 7 ) ) Other finance (costs) income 7 ) 30 Income before tax and equity method investments Share of post-tax earnings in equity method investments 8 10 3 Tax (expense) benefit 9 ) 40 (Loss) earnings from continuing operations ) Loss from discontinued operations, net of tax - (2 ) Net (loss) earnings ) (Loss) earnings attributable to: Common shareholders ) Non-controlling interests 14 12 (Loss) earnings per share: 10 Basic and diluted (loss) earnings per share: From continuing operations $ ) $ From discontinued operations - - Basic and diluted (loss) earnings per share $ ) $ The related notes form an integral part of these consolidated financial statements. 32 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) Three months ended March 31, (millions of U.S. dollars) Notes Net (loss) earnings ) Other comprehensive (loss) income: Cash flow hedges adjustments to earnings 43 ) Items that may be subsequently reclassified to net earnings: Cash flow hedges adjustments to equity ) 18 Foreign currency translation adjustments to equity ) 81 ) 99 Item that will not be reclassified to net earnings: Net remeasurement gains (losses) on defined benefit pension plans, net of tax(1) 79 ) Other comprehensive (loss) income ) 28 Total comprehensive (loss) income ) Comprehensive (loss) income for the period attributable to: Common shareholders ) Non-controlling interests 14 12 The related tax (expense) benefit was ($39) million and $3 million for the three months ended March 31, 2013 and 2012, respectively. The related notes form an integral part of these consolidated financial statements. 33 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF FINANCIAL POSITION (unaudited) (millions of U.S. dollars) Notes March 31, December 31, ASSETS Cash and cash equivalents 11 Trade and other receivables Other financial assets 11 72 Prepaid expenses and other current assets Current assets excluding assets held for sale Assets held for sale 12 Current assets Computer hardware and other property, net Computer software, net Other identifiable intangible assets, net Goodwill Other financial assets 11 Other non-current assets 13 Deferred tax 49 50 Total assets LIABILITIES AND EQUITY Liabilities Current indebtedness 11 Payables, accruals and provisions 14 Deferred revenue Other financial liabilities 11 83 95 Current liabilities excluding liabilities associated with assets held for sale Liabilities associated with assets held for sale 12 26 35 Current liabilities Long-term indebtedness 11 Provisions and other non-current liabilities 15 Other financial liabilities 11 31 37 Deferred tax Total liabilities Equity Capital 16 Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Non-controlling interests Total equity Total liabilities and equity Contingencies (note 19) The related notes form an integral part of these consolidated financial statements. 34 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOW (unaudited) Three months ended March 31, (millions of U.S. dollars) Notes Cash provided by (used in): OPERATING ACTIVITIES Net (loss) earnings ) Adjustments for: Depreciation Amortization of computer software Amortization of other identifiable intangible assets Net gains on disposals of businesses ) ) Deferred tax ) Other 17 65 Changes in working capital and other items 17 ) ) Net cash provided by operating activities INVESTING ACTIVITIES Acquisitions, net of cash acquired 18 ) ) Proceeds from other disposals, net of taxes paid 30 Capital expenditures, less proceeds from disposals ) ) Other investing activities 4 10 Net cash (used in) provided by investing activities ) FINANCING ACTIVITIES Proceeds from debt 11 - Repayments of debt 11 ) - Net borrowings (repayments) under short-term loan facilities ) Repurchases of common shares 16 - ) Dividends paid on preference shares (1 ) (1 ) Dividends paid on common shares 16 ) ) Other financing activities 9 8 Net cash provided by (used in) financing activities 81 ) Translation adjustments on cash and cash equivalents ) 4 (Decrease) increase in cash and cash equivalents ) 47 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information is provided in note 17. Interest paid ) ) Interest received 2 1 Income taxes paid - ) Amounts paid and received for interest are reflected as operating cash flows. Interest paid is net of debt-related hedges. Amounts paid and received for taxes are reflected as either operating cash flows or investing cash flows depending on the nature of the underlying transaction. The related notes form an integral part of these consolidated financial statements. 35 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited) (millions of U.S. dollars) Stated share capital Contributed surplus Total capital Retained earnings Unrecognized (loss) gain on cash flow hedges Foreign currency translation adjustments Total accumulated other comprehensive (loss) income (“AOCL”) Non- controlling interests Total Balance,December31, 2012 ) ) ) Comprehensive income (loss)(1) - - - 48 14 ) ) 14 ) Distributions to non-controlling interest - (4
